FREEDMAN, J.
The judgment appealed from is for foreclosure and sale under a mechanic’s lien filed hy plaintiff. The substantial controversy between the parties was as to the amount due under the lien. Upon a full review of the whole case, it appears that, upon the evidence, the referee had sufficient grounds •for finding, and for refusing to find, as he did; that the exceptions taken by the defendants to the rulings of the referee upon questions of evidence are without merit, and that no substantial reason exists which calls for reversal. The judgment should be •affirmed, with costs.